UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7220



SIMON NEWMAN,

                                              Plaintiff - Appellant,

          versus


AL HAYNES; K.M. WHITE; HARRELL WATTS; HARLEY
G. LAPPIN; USP HAZELTON, and Staff,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
Senior District Judge. (5:06-cv-00091-FPS)


Submitted:   November 15, 2007         Decided:     November 27, 2007


Before WILLIAMS, Chief Judge, and MOTZ and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Simon Newman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Simon Newman appeals the district court order adopting

the recommendation of the magistrate judge and dismissing without

prejudice Newman’s civil action.   We have reviewed the record and

find no reversible error.   Accordingly, we affirm on the district

court’s reasoning that Newman did not exhaust his administrative

remedies under the Federal Tort Claims Act, 28 U.S.C.A. § 2675(a)

(2000).   See Newman v. Haynes, No. 5:06-cv-00091-FPS (N.D.W. Va.

July 2, 2007).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -